Citation Nr: 1026968	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  03-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to an initial rating in excess of 50 percent for 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1970 to July 
1977.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2001 rating decision in which the RO denied claims for 
service connection for a psychiatric disability, to include 
dysthymic disorder,  for headaches,  and for bilateral pes 
planus.  The Veteran filed a notice of disagreement (NOD) in 
regard to these issues in December 2001, and the RO issued a 
statement of the case (SOC) in January 2003.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2003.

In November 2004, the Board remanded the matters to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
actions to the extent possible, the AMC continued the denial of 
the three claims then on appeal (as reflected in the June 2006 
supplemental SOC (SSOC)), and returned the matters to the Board 
for further appellate consideration.

In an October 2006 decision, the Board denied service connection 
for a psychiatric disability, to include dysthymic disorder; for 
headaches, and for bilateral pes planus. The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2008 Order, the Court 
granted the joint motion (filed by representatives of both 
parties), vacating those portions of the October 2006 Board 
decision that denied service connection for a psychiatric 
disorder, including dysthymic disorder; and for headaches, and 
remanding those matters to the Board for compliance with the 
joint motion.  The appeal as to the remaining issue for service 
connection for bilateral pes planus was dismissed.

The Board notes that, while the Veteran previously was 
represented by Disabled American Veterans, in January 2007, the 
Veteran granted a power-of-attorney in favor of Virginia A. 
Girard-Brady with regard to the claims on appeal.  The Veteran's 
current attorney has submitted written argument on his behalf.  
The Board recognizes the change in representation.

In June 2008, the Board remanded the remaining claims on appeal 
to the RO, via the AMC in Washington, DC, for further action, in 
accordance with the joint motion.  .  After completing the 
requested development, in a January 2009 rating decision, the AMC 
granted service connection and assigned an initial, 50 percent 
rating for dysthymic disorder, effective from November 8, 2008; 
this action represents  a full grant of that benefit sought.  
However, the AMC continued to deny the claim for service 
connection forheadaches (as reflected in a March 2010 SSOC) and 
returned the matter remaining on appeal to the Board for further 
appellate consideration.


The Board's decision addressing the claim for service connection 
for a headache disorder is set forth below.  The claim for an 
initial rating in excess of 50 percent for dysthymic disorder, 
from November 8, 2000-for which the Veteran has completed the 
first of two actions required to place this matter in appellate 
status-is addressed in the remand following the order; that 
matter is being remanded to the RO, via the AMC..  VA will notify 
the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran complained of headaches while he was on 
active duty, no chronic headache disorder was noted in service, 
and his assertions that he has experienced headaches since that 
time are not credible.

3.  A headache disorder was first diagnosed many years post 
service, and the most probative medical opinion on the question 
of whether there exists a medical nexus between a currenta  
headache disorder and service weighs against the claim.

CONCLUSION OF LAW

The criteria for service connection for a headache disorder are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2000 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection.  The November 2001 RO rating decision reflects the 
initial adjudication of the claim after issuance of the 
November 2000 letter.

Post-rating July 2002 and December 2004 letters provided notice 
regarding what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  A March 2006 letter provided the Veteran with general 
information pertaining to VA's assignment of disability ratings 
and effective dates (in the event that service connection is 
granted), as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the July 2002, December 2004, and March 2006 letters, and 
opportunity for the Veteran to respond, the March 2010 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the reports of December 2000, 
February 2006, and December 2009 VA examinations.  Also of record 
and considered in connection with the appeal are various written 
statements provided by the Veteran, as well as by his  friend, 
and his former representative and current attorney, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record on the claim for service connection 
for a headache disorder is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service medical records reflect that the Veteran was treated for 
complaints of headache in October 1970.  In August 1972, the 
Veteran complained of a right sided headache, throbbing in 
nature, from right neck to the temple area.  The impression was a 
tension headache.  An April 1974 record reflects that the Veteran 
had a generalized headache.  In September 1975, the Veteran 
complained of headaches and chills.  In April 1976, the Veteran 
was seen for complaints of headache and sinus problems.  On 
separation examination in April 1977, there were no medical 
findings of headaches or any neurological condition.  On his 
April 1977 self-report of medical history, the Veteran denied 
frequent or severe headaches.

In a letter received in November 2000, P. B. Mussenden, M.D., 
stated that the Veteran had been his patient since October 1995, 
and noted a history of depression and anxiety with frequent 
sleeping and concentrating difficulties; however, he did not 
indicate that the Veteran was treated or diagnosed with 
headaches.

In November 2000, the Veteran filed a claim for service 
connection for migraine headaches.

A December 2000 VA neurological examination report reflects that 
the Veteran complained of headaches, most of which occurred when 
he was more depressed.  They occurred about twice a month, and he 
took over-the-counter medication.  The Veteran stated that he did 
not correlate them with his hypertension for which he was 
treated, and there was no nausea or photophobia associated with 
the headaches.  The diagnostic impression was muscle contraction 
headaches as a symptom of depression.

In a May 2001 letter, C. Houston stated that the Veteran 
complained of headaches while he was in the military.  C. Houston 
recalled that the Veteran would sometimes keep a towel over his 
eyes and said that his head hurt on one side.  She remarked that 
the Veteran continued to have headaches, but people in the 
military thought that he was trying to get out of work.  She 
recalled one instance where the Veteran had such a terrible 
headache that he thought his head was going to explode.  She 
further noted that the Veteran had a family history of migraine 
headaches.

In a June 2001 letter, Dr. Mussenden stated that the Veteran had 
complained about migraine headaches.  Dr. Mussenden indicated 
that these headaches had been episodic for over twenty four 
years.
 
In February 2006, a VA examiner reviewed the Veteran's claims 
file, reported the Veteran's medical history, and conducted an 
examination of the Veteran.  The Veteran reported that in the 
1990s, he saw a doctor for headaches and that, since then, he has 
taken over-the-counter medicine twice a day.  He stated that he 
has headaches daily, although he has not sought medical 
attention.  The VA examiner diagnosed muscle contraction 
headaches and noted there was no evidence of migraine.  The 
examiner commented that there was a lack of medical evidence of 
treatment for the Veteran's headaches since the late 1970's as 
well as any medical evidence of persistent headaches.  The 
examiner opined that it was less likely than not that the 
Veteran's current complaint of headache was related to symptoms 
or conditions in the military.

In a July 2008 letter, Dr. Mussenden stated that the Veteran had 
been a patient of his since October 30, 1995.  He said that the 
Veteran had a history of migraine headaches which began in the 
military.

In July 2008, the Veteran remarked that his head hurt for days at 
a time.  He took over-the-counter medications as much as 
possible.

On VA examination in December 2009, the examiner reviewed the 
claims file.  Concerning the service treatment notes from 1970 to 
1977, he noted the visits for treatment with the complaint of 
headache but observed that the vast majority of them were 
associated with other symptoms of nasal, drainage, chills, and 
aches, and opined that it was much more likely than not that the 
majority of the headaches treated during service were part of 
intercurrent acute self-limited upper respiratory infections.  It 
was noted that the Veteran was diagnosed with a tension headache 
one time during service-in August 1972.

The examiner observed that there were about 25 medical entries 
between the time the Veteran left active duty and 2006, and the 
Veteran had not mentioned headaches to those doctors during those 
25 visits.  He further noted that from 2006 through the present 
time there had been numerous other medical visits and again, the 
Veteran had not complained of headaches.  The examiner commented 
that while the Veteran said that he took over-the-counter 
medicines up to twice a day for headaches, the description of the 
Veteran's headaches did not have any of the characteristics of 
migraine headaches.

The examiner reviewed Dr. Mussenden's letters and commented that 
Dr. Mussenden's assertion that the Veteran had longstanding 
migraine headaches was not supported, as the Veteran did not have 
any of the characteristics of migraines.  It was further noted 
that the Veteran had not had standard therapy for the treatment 
of migraines at any time, including by Dr. Mussenden.  In 
addition, the examiner noted that Dr. Mussenden said that he 
first saw the Veteran in 1995, so Dr. Mussenden's assertion of 
the longevity of the headaches was medically speculative.  The 
examiner continued by saying that while the Veteran may have had 
an isolated muscle contraction headache in 1972, there was no 
medical evidence that that was an ongoing problem in the 15 to 20 
years subsequent to his military service.  The Veteran had 
previous jobs at the post office and railroads and had ample 
access to medical treatment, and there was no conclusive, 
reliable evidence of a persistent headache problem.

The examiner opined that it was less likely than not that the 
isolated incident of a muscle contraction headache described in 
1972 was persistent.  He further opined that it was much less 
likely than not that the muscle contraction headaches that the 
Veteran currently complained of was a chronic condition incurred 
in or aggravated by the Veteran's military service.  The examiner 
stated that it was more likely that there were isolated events 
with subsequent development of unrelated muscle contraction 
headaches.

The examiner said that given the Veteran's access and regular use 
of physicians, there should be stronger evidence if there was a 
causal connection to the Veteran's current headaches than the 
isolated event(s) reported in the early 1970s.  The examiner 
further noted that while muscle contraction headaches do have an 
increased incidence in Veterans with anxiety and depression, it 
would be speculative to attribute or assign anxiety and 
depression as a cause of the Veteran's muscle contraction 
headaches.  He concluded by saying that the Veteran's headaches 
were less likely than not related to events or conditions of 
medical service.

Considering the evidence of record in light of the governing 
legal authority,  the Board finds that the claim for service the 
current record presents no basis for a grant of service 
connection for headaches.

Initially, the Board points out that, while the Veteran's service 
medical records indicate that the Veteran was treated for 
complaints of headaches during service, there was no diagnosis of 
an actual headache disorder  in service.  Also, as the Veteran 
denied frequent or severe headaches on his April 1977 self-report 
of medical history at separation, his headaches in service appear 
to have been acute and transitory.  In short, no chronic headache 
disorder was shown in service.  

The Veteran has asserted that he continued to have headaches 
since he was discharged from service in July 1977.  The Veteran's 
statements could ostensibly provide a continuity of symptoms that 
originated during active service and continued through the 
present.

The Board is mindful that a lay person, such as the Veteran, is 
competent to provide lay evidence on  matters  within his or her 
personal knowledge and experience, such as his own symptoms.   
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the question remains whether such assertions are 
credible.

In this case, the Board finds that his  assertions regarding the 
continuity of his symptoms are not credible.  In connection with 
the current claim, the Board has submitted the statement of C. 
Houston to corroborate that he experienced headaches on multiple 
occasions in service.  However, the Board finds it noteworthy 
that, on the  April 1977 Report of Medical History the Veteran  
completed at discharge,  he denied experiencing frequent or 
severe headache.  The Board finds the contemporaneous notation to 
be more credible than assertions advanced-to include through a 
friend-in connection with the current claim for monetary 
benefits.  The Board further notes that C. Houston's statement 
does not address the Veteran's assertions that he continued to 
experience headaches after service, and the noted possible family 
history of migraine headaches does not support a finding of 
service.  The Veteran has not otherwise presented any evidence to 
support his current assertions of continuing headaches posr 
service.  

The Board also  observes that there was not  actual documented 
diagnosis of a headache disorder-muscle contraction headaches-
was not until  December 2000-approximately 23 years after the 
Veteran's discharge from service.  The Board notes that the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, there appears to be conflicting medical evidence on the 
question of whether there exists a medical nexus between the 
Veteran's current headache disorder and his military service.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 , 173(1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

The Board notes that in his June 2001 and July 2008 letters, Dr. 
Mussenden stated that the Veteran had a history of migraine 
headaches which spanned over 24 years and began in the military.  
It does not appear  that Dr. Mussenden was not expressing a 
medical nexus opinion, but merely recounting the Veteran's own 
reported history of his headaches and alleged continuity of 
symptoms. If so, such  notation, without more, simply would not 
constitute competent evidence of the required nexus.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ("[e]vidence which is 
simply information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute "competent medical evidence...[and] a bare 
transcription of a lay history is not transformed into "competent 
medical evidence" merely because the transcriber happens to be a 
medical professional.").

However, even if Dr. Mussenden  intended to provide a medical 
opinion as to etiology of a current headache disorder, the Board 
notes that any such opinion would  not   constitute persuasive 
evidence to support the claim.  No other comments regarding the 
Veteran's headaches was provided,  There is no indication that 
Dr. Mussenden reviwed any records or considered all relevant 
evidence-to include   the April 1977 Report of Medical History 
in in which the Veteran denied experience frequent or severe 
headaches when he left active duty.

By contrast, the Board accepts as probative evidence on the 
question of medical nexus the December 2009 VA examiner's 
opinion.  As noted in the Joint Motion for Remand, 38 C.F.R. 
§ 3.326 entitles a Veteran to an adequate examination which 
discusses all positive evidence in support of the Veteran's 
claim.  See Gabrielson v. Brown, 2 Vet. App. 36, 40 (1994), Barr 
v. Nicholson, 21 Vet. App. 303, 310-311 (2007).  The Board finds 
the VA examiner's opinion meets these requirements.  The examiner 
commented on both the positive and negative evidence of record s 
The VA examiner reviewed Dr. Mussenden's letters and explained 
why they were not probative.  The examiner reviewed the Veteran's 
service medical records with respect to in-service headaches and 
opined regarding their nature.  Significantly, the examiner 
specifically reviewed the given lay statements concerning the 
continuity of the Veteran's symptoms and explained the reasons 
and bases for his opinion.  Inasmuch as the VA examiner reached 
his conclusions only after a review of the service and post-
service records, and current examination of the Veteran, the 
Board accords great probative value to the 2009 VA medical 
opinion and finds it to be dispositive of the medical nexus 
question.

Hence, the Board finds that the most persuasive medical opinion 
to specifically address medical nexus militates against the claim 
for service connection for headaches.  See Hayes, 5 Vet. App. at 
69-70; Guerrieri, 4 Vet. App. at 470-471 (1993).

The Board noted that, in March 2010, the Veteran's attorney 
highlighted the portion of the December 2009 VA examiner's 
opinion in which he stated that although muscle contraction 
headaches had an increased incidence in patients with anxiety and 
depression, it would be merely speculative to attribute or assign 
such condition as a cause of the Veteran's muscle contraction 
headaches.  The Veteran's attorney suggested that a more adequate 
medical opinion should be obtained due to the speculative nature 
of the examiner's opinion.  However, the Board notes that the 
Veteran's attorney neglected to include the last half of the 
examiner's statement.  After the examiner commented that it would 
be merely speculative to attribute anxiety or depression as a 
cause of the Veteran's muscle contraction headaches, the examiner 
opined that the Veteran's headaches were less likely than not 
related to any of his other medical conditions.  As the 
December 2009 VA examiner considered and discussed the evidence 
favorable to the Veteran, the service treatment records, the 
assertions of continuity of symptomatology, the contrary medical 
letters of record, reviewed the claims file, and examined the 
Veteran, the Board finds his opinion that the Veteran's headaches 
are less likely than not related to any of his other medical 
conditions to be adequate and persuasive on the question of 
medical nexus.

Finally, the Board notes that  as for any direct assertions by 
the Veteran and/or his former representative or current attorney  
that there exists a medical nexus between service and a headache 
disorder, such assertions  provide no basis for allowance of the 
claim.  The question of medical etiology on which this claim 
turns  is a matter within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
As none of the above-referenced individuals is shown to be other 
than a layperson without  appropriate medical training and 
expertise, none is  competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a headache disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a headache disorder is denied.


REMAND

The Board notes that, in a January 2009 rating decision, the RO 
granted service connection and assigned an initial 50 percent 
rating for dysthymic disorder, effective November 8, 2000.  The 
Veteran was furnished notice of this rating decision on November 
17, 2009.  On January 7, 2010, the Veteran, through his attorney, 
filed an NOD with the initial rating assigned.

However, the RO has yet to issue a SOC with respect to this 
claim, the next step in the appellate process.  See 38 C.F.R. § 
19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, 
this matter must be remanded to the RO for the issuance of an 
SOC.  Id.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate status, 
a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

The RO must furnish to the Veteran and his 
attorney an SOC on the matter of entitlement 
to a rating in excess of 50 percent for 
dysthymic disorder along with a VA Form 9, 
and afford them the appropriate opportunity 
to submit a substantive appeal perfecting an 
appeal on that issue.

The Veteran and his attorney are hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status-here, entitlement to an initial 
rating in excess of 50 percent for 
dysthymic disorder, effective November 
8, 2000-a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


